       Case 2:20-cv-02163-NJB-JVM Document 19 Filed 12/07/20 Page 1 of 7



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA

 JUSTIN GALLODORO                                                         CIVIL ACTION


 VERSUS                                                                   CASE NO. 20-2163


 WALTON ISAACSON, LLC et al.                                              SECTION: “G” (1)




                                       ORDER AND REASONS

        Before the Court is the Louisiana Workers’ Compensation Corporation’s (“LWCC”)

Motion to Intervene. 1 Having reviewed the motion, the memorandum in support, the record, and

the applicable law, the Court denies the motion.

                                            I. Background

        In this litigation, Plaintiff Justin Gallodoro (“Plaintiff”) alleges that on July 5, 2019, he was

employed by Kappa Designs LLC and was performing set-up services at a nightclub in New

Orleans, Louisiana. 2 Plaintiff alleges that he was “assisting in the movement of a rolling metal cart

when he slipped and fell on a wet and dangerous floor inside the entrance” of the club, resulting

in “severe and disabling injuries for which he has been receiving worker’s compensation benefits

since the time of his accident.” 3 On July 2, 2020, Plaintiff filed a petition in the Civil District Court

for the Parish of Orleans, State of Louisiana, seeking damages for his alleged injuries, including:

past, present, and future pain and suffering; past, present, and future mental anguish; past, present,


        1
            Rec. Doc. 17.
        2
            Rec. Doc. 1-1 at 2.
        3
            Id.



                                                    1
        Case 2:20-cv-02163-NJB-JVM Document 19 Filed 12/07/20 Page 2 of 7



and future medical expenses; loss of wages, earnings, and/or earnings capacity; and loss of

enjoyment of life. 4 Plaintiff named as defendants SMG, SMG Holdings LLC, SMG Holdings I,

LLC, Walton/Isaacson LLC, 5 ABC Insurance Company, DEF Insurance, and XYZ Insurance

(collectively, “Defendants”). 6 On July 31, 2020, Defendant Walton/Isaacson LLC removed the

case to this Court on July 31, 2020, asserting that the sole basis for subject matter jurisdiction was

diversity jurisdiction pursuant to 28 U.S.C. § 1332. 7

        On November 16, 2020, LWCC filed a motion seeking to intervene in this action pursuant

to Federal Rule of Civil Procedure 24(a). 8 LWCC is the worker’s compensation carrier for

Plaintiff’s employer, and it has paid medical, indemnity, and vocational rehabilitation benefits to

Plaintiff for injuries he allegedly sustained as a result of the accident at issue in this litigation. 9 In

the motion, LWCC states that it is incorporated in Louisiana, and that its principal place of business

is also in Louisiana. 10 LWCC also asserts that it has paid $58,092.61 on behalf of Plaintiff for

“medical, indemnity and vocational rehabilitation benefits and related expenses,” and that medical

indemnity benefits are “continuing to be paid as they accrue.” 11 Therefore, LWCC asserts that it




        4
            Id. at 1–2, 5.
        5
          In the petition, Plaintiff incorrectly refers to defendant Walton/Isaacson LLC as Walter Isaacson, LLC.
Rec. Doc. 1 at 1.
        6
            Rec. Doc. 1-1 at 1–2.
        7
            Rec. Doc. 1.
        8
            Rec. Doc. 17.
        9
            Id.
        10
             Rec. Doc. 17-1 at 1.
        11
             Id.



                                                         2
       Case 2:20-cv-02163-NJB-JVM Document 19 Filed 12/07/20 Page 3 of 7



should be allowed to intervene and to seek indemnification for all sums it has paid, and will

continue to pay, to Plaintiff. 12

                                                 II. Legal Standard

        LWCC seeks to intervene pursuant to Federal Rule of Civil Procedure 24(a). 13 Federal

Rule of Civil Procedure 24(a) states:

        On timely motion, the court must permit anyone to intervene who: (1) is given an
        unconditional right to intervene by a federal statute; or (2) claims an interest
        relating to the property or transaction that is the subject of the action, and is so
        situated that disposing of the action may as a practical matter impair or impede the
        movant’s ability to protect its interest, unless existing parties adequately represent
        that interest.

        Thus, a party is entitled to an intervention of right if: (1) the motion to intervene is timely;

(2) the potential intervenor asserts a “direct, substantial [and] legally protectable” interest that is

related to the property or transaction that forms the basis of the controversy in the case into which

it seeks to intervene; (3) the disposition of that case may impair or impede the potential

intervenor’s ability to protect its interest; and (4) the existing parties do not adequately represent

the potential intervenor’s interest. 14

        In addition to the requirements of Rule 24(a), Fifth Circuit precedent dictates that in

a diversity action, as here, the party seeking to intervene must independently meet the appropriate

jurisdictional requirements. 15 Pursuant to 28 U.S.C. § 1332(a)(1), federal district courts have

original jurisdiction over all civil actions where the matter in controversy exceeds $75,000 and is



        12
             Id. at 2.
        13
             Rec. Doc. 17 at 1.
        14
             See In re Lease Oil Antitrust Litig., 570 F.3d 244, 247, 250 (5th Cir. 2009) (quotation omitted).
        15
             Griffin v. Lee, 621 F.3d 380 (5th Cir. 2010).



                                                             3
        Case 2:20-cv-02163-NJB-JVM Document 19 Filed 12/07/20 Page 4 of 7



between citizens of different states. “It has long been the general rule that complete diversity of

parties is required in order that diversity jurisdiction obtain; that is, no party on one side may be a

citizen of the same State as any party on the other side.” 16 Diverse citizenship must be present at

the time the complaint is filed, and it is not affected by “subsequent changes in the citizenship of

the parties.” 17 The burden of proof remains on the party asserting jurisdiction, 18 and jurisdiction

must be apparent on the face of the complaint. 19 The rules requiring the party asserting jurisdiction

to do so “are straightforward, and the law demands strict adherence to them,” 20 and so a petitioner

in intervention must assert the basis for subject matter jurisdiction of its claims.

         Although supplemental jurisdiction exists over “all other claims that are so related to claims

in the action within such original jurisdiction that they form part of the same case or controversy

under Article III of the United States Constitution,” 21 this broad grant is not unlimited. 28 U.S.C.

§ 1367(b) provides that in an action brought under 28 U.S.C. § 1332, that is, an action based solely

on diversity, “the district courts shall not have supplemental jurisdiction” over intervenor claims

brought under Federal Rule of Civil Procedure 24 “when exercising supplemental jurisdiction over

such claims would be inconsistent with the jurisdictional requirements of section 1332.” 22




         16
              Mas v. Perry, 489 F.2d 1396, 1398 (5th Cir. 1974).
         17
              Id. at 1398–99.
         18
              Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
          19
             See, e.g., Cont’l Cas. Co. v. Canadian Universal Ins. Co., 605 F.2d 1340, 1343 (5th Cir. 1979). See also
Kerney v. Fort Griffin Fandangle Ass’n, 624 F.2d 717, 719 (5th Cir. 1980) (pleading party must set out basis for
jurisdiction “distinctly and affirmatively”).
         20
              Nadler v. Am. Motor Sales Corp., 764 F.2d 409, 413 (5th Cir. 1985).
         21
              28 U.S.C. § 1367(a).
         22
              28 U.S.C. § 1367(b).



                                                           4
        Case 2:20-cv-02163-NJB-JVM Document 19 Filed 12/07/20 Page 5 of 7



         Therefore, to intervene in a diversity action, an intervening party must be completely

diverse from opposing parties, and the intervening claim must assert an amount in controversy that

exceeds $75,000. The lack of either element is sufficient to bar jurisdiction over claims that would

otherwise be covered by supplemental jurisdiction. 23 Even where the claims in the underlying

lawsuit satisfy the amount in controversy requirement, the intervenor claims must independently

satisfy the amount in controversy requirement. 24 It is of no consequence that it might be more

logical or convenient to adjudicate the intervenor claims within the same suit, as “convenience

cannot supplant the unambiguous language of a jurisdictional statute.” 25

                                                      III. Analysis

         The instant motion to intervene is unopposed. The parties do not dispute that LWCC has

the right to intervene under Federal Rule of Civil Procedure 24(a)(2). LWCC is the worker’s

compensation carrier for Plaintiff’s employer, and it asserts that it has paid medical, indemnity,

and vocational rehabilitation benefits to Plaintiff for injuries he allegedly sustained as a result of

the accident at issue in this litigation.26 LWCC avers that it should be allowed to intervene and to

seek indemnification for all sums it has paid, and will continue to pay, to Plaintiff. 27 Therefore,

LWCC asserts a “direct, substantial [and] legally protectable” interest in this action. 28 The




         23
           Id. at 387 (“In this case, the lack of complete diversity and the presence of an amount in controversy less
than $75,000.00 are both inconsistent with the jurisdictional requirements of 28 U.S.C. § 1332.”).
         24
              Id. at 389.
        25
           Id. at 389-90 (also noting that “efficiency and economy cannot confer jurisdiction upon courts where
Congress has, according to the Supreme Court, unambiguously chosen to limit such jurisdiction”).
         26
              Rec. Doc. 17-1 at 1.
         27
              Id. at 2.
         28
              See In re Lease Oil Antitrust Litig., 570 F.3d at 247, 250.



                                                              5
        Case 2:20-cv-02163-NJB-JVM Document 19 Filed 12/07/20 Page 6 of 7



disposition of this case may impair or impede LWCC’s ability to protect its interest, and the

existing parties do not adequately represent LWCC’s interest. 29 Accordingly, the requirements of

Rule 24(a)(2) are satisfied. 30

        In addition to the requirements of Rule 24(a), Fifth Circuit precedent dictates that in

a diversity action the party seeking to intervene must allege an independent basis for the federal

court to exercise jurisdiction over the complaint in intervention. 31 Parties may not consent to or

waive subject matter jurisdiction. 32

        Here, the Court finds that LWCC has not demonstrated that an independent basis for this

Court to exercise jurisdiction over the complaint in intervention. As an initial matter, LWCC seeks

to intervene to “assert a claim involving a right in common to the main action against the defendant

in this case” 33 and to “be reimbursed its payments or compensation lien out of any damages which

might be awarded to Plaintiff.” 34 Accordingly, the Court finds that LWCC is aligned with Plaintiff

in this action and analyzes the complete diversity requirement for subject matter jurisdiction

accordingly. 35 Because LWCC asserts that it is incorporated in Louisiana and has its principal



        29
             Id.

         See, e.g., Fulford v. Climbtek, Inc., 2016 WL 7173780, at * 5 (M.D. La. Dec. 8, 2016) Johnson v.
        30

Qualawash Holdings, LLC, 990 F.Supp.2d 629, 640 (W.D. La. Jan. 6, 2014); Youngblood v. Rain CII Carbon, LLC,
2014 WL 2547588, at *3 (W.D. La. June 4, 2014).
        31
             Griffin, 621 F.3d at 380.
        32
          Simon v. Wal-Mart Stores, Inc., 193 F.3d 848, 850 (5th Cir. 1999) (“[A] party may neither consent to nor
waive federal subject matter jurisdiction.”).
        33
             Rec. Doc. 17 at 1.
        34
             Rec. Doc. 17-1 at 2.
        35
           See Chesapeake Louisiana, L.P. v. Buffco Production, Inc., 564 F. App’x 751, 755–56 (5th Cir. 2014);
see also Norwood v. Grocers Supply Co. Inc., No. 12-CV-751, 2013 WL 686410, at *4 (W.D. La. Feb. 25, 2013).
(finding workers compensation intervenor’s interests more closely aligned with the plaintiff than with the
defendant).



                                                        6
        Case 2:20-cv-02163-NJB-JVM Document 19 Filed 12/07/20 Page 7 of 7



place of business in Louisiana, LWCC is considered a citizen of Louisiana for diversity purposes. 36

In the notice of removal and subsequent jurisdictional briefing, Defendants are identified as

citizens of Pennsylvania, Delaware, and California. 37 Because LWCC and Defendants are citizens

of different states, the Court finds that the complete diversity requirement for diversity jurisdiction

is satisfied.

        Nevertheless, LWCC’s intervenor claim fails to satisfy the amount in controversy

requirement for diversity jurisdiction. LWCC states that it has paid $58,092.61 on behalf of

Plaintiff 38—an amount below the requisite amount in controversy of $75,000. By failing to satisfy

the amount in controversy requirement of diversity jurisdiction, LWCC has not demonstrated that

there is an independent basis for this Court to exercise jurisdiction over the proposed complaint in

intervention. 39 Accordingly,

        IT IS HEREBY ORDERED that the “Louisiana Workers’ Compensation Corporation’s

Motion to Intervene” 40 is DENIED.

        NEW ORLEANS, LOUISIANA, this ______
                                      4th day of December, 2020.




                                                         ________________________________
                                                         NANNETTE JOLIVETTE BROWN
                                                         CHIEF JUDGE
                                                         UNITED STATES DISTRICT COURT



        36
             Id.
        37
             Rec. Doc. 1 at 5; Rec. Doc. 7 at 2–3.
        38
             Rec. Doc. 17-2 at 1.
        39
             28 U.S.C. § 1332(c)(1).
        40
             Rec. Doc. 17.



                                                     7
